DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al. (US 2013/0102246 A1) in view of Templeton et al. (US 10614450 B1).
Regarding claim 1, Gagne teaches A method for configuring a Near Field Communication (NFC) smart card, comprising:
receiving a card selected by a user, the card being included in a card set corresponding to the user [0019];
acquiring label information corresponding to the card set, the label information representing at least one of a conflicting state or a non-conflicting state between every two cards in the card set, wherein the label information is generated by a server according to contactless parameters of the cards in the card set, and is provided to the user (frequency – 0025], and the label information comprises at least one of:
when the card selected by the user has no contactless parameter (transit card has no contactless transaction parameter – [0034]), label information for representing that a card having no contactless parameter in the card set and the card selected by the user are in the non-conflicting state (52, no); or

determining, according to the label information, whether there is a conflict between every two cards in the card set [0025];
determining at least one card which has no conflict with the selected card in the card set, the at least one card being different from the selected card [0026, 0027]; and
adding the at least one card and the selected card into the NFC smart card, wherein each card in the NFC smart card is in an activated state (Fig. 6).
Gagne lacks that the label information is sent to an electronic device hosting the NFC smart card; and the subsequent determining step.
Templeton teaches label information is sent to an electronic device hosting the NFC smart card (Label information shown in Fig. 1B, sent by server system 108); and determining according to label information sent by the server, whether there is a conflict between every two cards in the card set (rule set for each card is combined to determine priority in the case of conflicts – Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the label system taught by Templeton because it allows for a more robust and complete decision making system that automates more of the process. This allows the process to continue with less input from the user, which is more convenient for the user.
Regarding claim 4, Gagne teaches wherein the label information comprises at least one of:
when the card selected by the user has a contactless parameter, label information for representing that a card having the contactless parameter in the card set and the card selected by the user are in the non-conflicting state;

Regarding claim 5, Gagne teaches wherein determining the at least one card which has no conflict with the selected card in the card set comprises:
determining all cards which have no conflict with the selected card in the card set as the at least one card [0025].
Regarding claim 6, Gagne teaches wherein receiving the card selected by the user comprises at least one of:
receiving selection information of a card sent by the user, and determining the selected card in the card set according to the selection information [0029]; or
acquiring scene information of a present scene based on NFC communication between a terminal and a card reading device, and determining a card corresponding to the scene information in the card set according to the acquired scene information as the selected card.
Regarding claim 7, Gagne teaches wherein determining the at least one card which has no conflict with the selected card in the card set comprises:
displaying to the user remaining cards in the card set, wherein a card having a conflict with the selected card in the remaining cards is set to be a non-selectable state; and
determining a card selected by the user in the remaining cards as the at least one card [0028, 0029].
Regarding claim 8, Gagne teaches wherein adding the at least one card and the selected card into the NFC smart card comprises at least one of:
determining scenario token information corresponding to a card to be added, and adding the scenario token information into the NFC smart card of the user [0011]; or

Regarding claim 9, Gagne teaches wherein after adding the at least one card and the selected card into the NFC smart card, the method further comprises:
performing communication with a card reading device through a card in the NFC smart card [0016].
Regarding claim 10, Gagne teaches after performing communication with the card reading device through the card in the NFC smart card, feeding back the card to the user (card information transacted with 1st NFC device then fed back to user and stored in secure element 36 – Fig. 1).
Regarding claims 11 and 14-20, these claims are analogous to the claims above and are therefore also taught by Gagne.
Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Gagne does not teach that the details of the label information. Specifically, applicant argues that Gagne teaches determining if two particular applets have the same short form ID and that this does not meet the limitation of the claim language. However, Gagne teaches a number of different compatibility conflicts beyond just short form ID (for example, frequency – paragraph 0023). For example, if a transit card with no contactless transaction protocol is attempted to be used at the same time as a VISA card with a transaction protocol, a determination is made as to whether or not there is a compatibility conflict (element 52 of Fig. 2). Based on this determination, the method either proceeds with the enabling or attempts to resolve the issue if possible. Therefore, this argument is not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876